  Case 1:20-cv-15473-NLH Document 2 Filed 01/12/21 Page 1 of 3 PageID: 22



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
ANOOP MICHAEL JOSEPH,          :
a/k/a JOSEPH AMOOP             :
                               :
          Petitioner,          :    Civ. No. 20-15473 (NLH)
                               :
     v.                        :       MEMORANDUM ORDER
                               :
THE ATTORNEY GENERAL OF THE    :
STATE OF NEW JERSEY, et al., :
                               :
          Respondents.         :
______________________________:

APPEARANCE:

Anoop Michael Joseph
JP8071
SCI @ Rockview
1 Rockview Place
Bellefonte, PA 16823

     Petitioner Pro se


HILLMAN, District Judge

     WHEREAS, Petitioner Anoop Michael Joseph, also known as

Joseph Anoop, seeks to bring a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254 challenging his conviction

in the Superior Court of New Jersey, Law Division, Camden

County, see ECF No. 1; and

     WHEREAS, section 2254 states in relevant part that “[a]n

application for a writ of habeas corpus on behalf of a person in

custody pursuant to the judgment of a State court shall not be

granted unless it appears that the applicant has exhausted the
  Case 1:20-cv-15473-NLH Document 2 Filed 01/12/21 Page 2 of 3 PageID: 23



remedies available in the courts of the State.”          28 U.S.C. §

2254(b)(1)(A).    “An applicant shall not be deemed to have

exhausted the remedies available in the courts of the State,

within the meaning of this section, if he has the right under

the law of the State to raise, by any available procedure, the

question presented.”     28 U.S.C. § 2254(c); and

     WHEREAS, Petitioner concedes his petition is unexhausted

and requests a stay of the proceedings pending his completion of

state court remedies, see ECF No. 1; and

     WHEREAS, after considering the factors set forth in Rhines

v. Weber, 544 U.S. 269 (2005), the Court concludes it is prudent

to stay the § 2254 proceedings until Petitioner has completed

his state court remedies.     Petitioner’s request for a stay will

be granted; and

     WHEREAS, the Clerk of Court will be ordered to

administratively terminate this petition.        Administrative

termination is not a “dismissal” for purposes of the statute of

limitations, and if the case is re-opened pursuant to the terms

of the accompanying Order, it is not subject to the statute of

limitations time bar if it was originally submitted timely.            See

Houston v. Lack, 487 U.S. 266 (1988) (prisoner mailbox rule);

Papotto v. Hartford Life & Acc. Ins. Co., 731 F.3d 265, 275-76

(3d Cir. 2013) (collecting cases and explaining that a District




                                    2
  Case 1:20-cv-15473-NLH Document 2 Filed 01/12/21 Page 3 of 3 PageID: 24



Court retains jurisdiction over, and can re-open,

administratively closed cases); and

     WHEREAS, within 30 days of completing state court

exhaustion, Petitioner shall file an amended petition on the

form provided by the Clerk that contains the required notice

under Mason v. Meyers, 208 F.3d 414, 419 (3d Cir. 2000),

     THEREFORE, IT IS on this      12th      day of January, 2021

     ORDERED that the request for a stay is granted.          The

petition shall be, and hereby is, stayed pending state court

exhaustion.   Rhines v. Weber, 544 U.S. 269 (2005); and it is

further

     ORDERED that Petitioner shall file an amended petition on

the form provided by the Clerk within 30 days of completing

state court exhaustion; and it is further

     ORDERED that the Clerk shall send Petitioner a blank

petition under 28 U.S.C. § 2254, AO 241 (modified):DNJ-Habeas-

008(Rev.01-2014); and it is further

     ORDERED that the Clerk shall reopen this matter upon

submission of the amended petition; and it is finally

     ORDERED that the Clerk shall send a copy of this Order to

Petitioner by regular mail and administratively terminate this

case.

                                             s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.


                                    3
